Name: Commission Regulation (EC) No 1645/96 of 30 July 1996 amending Regulation (EEC) No 1201/89 laying down rules implementing the system of aid for cotton
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  prices;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31996R1645Commission Regulation (EC) No 1645/96 of 30 July 1996 amending Regulation (EEC) No 1201/89 laying down rules implementing the system of aid for cotton Official Journal L 207 , 17/08/1996 P. 0003 - 0004COMMISSION REGULATION (EC) No 1645/96 of 30 July 1996 amending Regulation (EEC) No 1201/89 laying down rules implementing the system of aid for cottonTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, as last amended by Council Regulation (EC) No 1553/95 (1),Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995, laying down the general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81 (2), as last amended by Regulation (EC) No 1584/96 (3), and in particular Article 11 (1) thereof,Whereas Regulation (EC) No 1584/96 amends the system of aid for cotton with effect from 1 September 1996 in that it abolishes the mechanism for the advance fixing of the aid and amends the system of advances by making it variable to follow changes in the world market price for unginned cotton; whereas Commission Regulation (EEC) No 1201/89 of 3 May 1989, laying down rules implementing the system of aid for cotton (4), as last amended by Regulation (EC) No 1437/96 (5), must be adapted in consequence in order to abolish or amend the provisions referring to the aforementioned mechanism for the advance fixing of the aid, and to provide for the fixing of the advance for the same periods as the world market price for unginned cotton is fixed;Whereas Article 5 (3) of Regulation (EEC) No 1201/89 provides for a reduction of the aid where the deadline for the lodging of aid applications is not met; whereas, for the sake of harmonization with other sectors, a gradation of that reduction should be introduced;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1201/89 is hereby amended as follows:1. Article 5 (2) is replaced by the following:'2. The Commission shall fix the amount of the advance referred to in Article 5 (3) of Regulation (EC) No 1554/95 on the same date as the world market price for unginned cotton referred to in Article 1 (1) is fixed, and for the same period.`2. Article 5 (3) is replaced by the following:'3. Without prejudice to Article 6 of Regulation (EC) No 1554/95 and Article 6 of this Regulation, the aid to be granted shall be that which is valid on the day the application for aid referred to in Article 7 of Regulation (EC) No 1554/95 is lodged in accordance with Article 7 of this Regulation. However, if the aid application is lodged:- between 1 and 15 April of the marketing year for which the aid is applied for, the aid to be granted shall be that valid on the preceding 31 March, less 1 % per working day of delay,- after 15 April of the said marketing year, the aid application shall be rejected.`3. The last sentence of Article 7 (1) is replaced by the following:'It shall be lodged, for each harvest, between 1 September and 31 March of the marketing year in question, but in no event before the date on which the application for supervised storage referred to in Article 9 is lodged.`4. Article 7 (2) and (3) are deleted.5. The last indent of Article 9 (3) is replaced by the following:'- as the case may be, a reference to the aid application lodged on the same day or a statement that it will be lodged at a later date.`6. Article 9 (4) is replaced by the following:'4. Where the aid application is lodged after the application for supervised storage is lodged, the quantities for which the aid is applied for shall be set off against the applications for supervised storage, in chronological order of the lodging of the applications.`7. Article 9 (5) and (7) are deleted.8. In Article 9 (8), 'and from 16 October following the beginning of the marketing year` is inserted after 'As soon as the unginned cotton is taken into supervised storage,`.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 30. 6. 1995, p. 45.(2) OJ No L 148, 30. 6. 1995, p. 48.(3) OJ No L 206, 16. 8. 1996, p. 16.(4) OJ No L 123, 4. 5. 1989, p. 23.(5) OJ No L 184, 24. 7. 1996, p. 29.